Title: Thomas Jefferson to Joseph Miller, 30 January 1819
From: Jefferson, Thomas
To: Miller, Joseph


          
            Dear Captain
            Monticello Jan. 30. 19.
          
          I shall want a supply of good corks to bottle our beer and cyder, as soon as they can be got. it is so provoking to lose good liquor by bad corks, and so uncertain to get them good from Richmond that I had rather trespass on your friendship to get them for me in Norfolk, where I expect better ones can be got, and selected by your better judgment. I therefore inclose you a 5. Dollar bill, and I will pray you to send me the amount of it in good corks. I imagine the steam boats give a quick opportunity of sending them to Richmond where it will be better I believe to address them to Capt Peyton, who has more to do with the Milton boats than mr Gibson, and can probably forward them quicker. I salute you with friendship & respect.
          
            Th: Jefferson
          
        